DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered. Claims 1-20 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0002010 A1 (“Bauer”) in view of US 10,602,098 B2 (“Smolyanskiy”).

Regarding claim 16, Bauer discloses an interface configured to receive user input associated with a predetermined drone path and a camera path (see Fig. 6 and [0054] an interface of the user device may present an aerial image of the structure, or other representation of the structure, such as a 3D CAD drawing. The interface may present proposed safe locations (604A-604H) for the vertical columns of flight by the UAV. The interface may display an inspection perimeter, for example a circular ring 608, or other shape around the structure 602 presented in the image); 

    PNG
    media_image1.png
    479
    649
    media_image1.png
    Greyscale

a processor configured to correlate the received user input with stored global positioning satellite (GPS) data to generate a plurality of virtual waypoints along the predetermined drone path; and process the plurality of virtual waypoints to generate a spline-based flight path and a spline-based camera path (see Fig. 6 and [0054] The interface may present proposed safe locations (604A-604H) for the vertical columns of flight by the UAV. The interface may display an inspection perimeter, for example a circular ring 608, or other shape around the structure 602 presented in the image. The vertical inspection perimeter 608 may be adjusted to increase, or decrease the radius or distance of the inspection perimeter around the structure 602. Additionally, vertical inspection locations (604A-604H) may be displayed about the inspection perimeter. A vertical inspection location can be represented with by a waypoint having a geospatial position, for example, with latitude/longitude coordinates, and optionally an altitude for the waypoint. For each vertical inspection location, the UAV will perform a vertical inspection at the waypoint).; 
a memory configured to store the spline-based flight path and the spline-based camera path; and a transmitter configured to transmit the spline-based flight path and the spline-based camera path to an aerial vehicle (see [0103] and [0062] The user device provides flight information to the UAV (block 306). The user device can be in communication with the UAV (e.g., an application executing on the UAV), and can provide the flight information described above to the UAV for storage).
Bauer is not explicit on the spline-based flight path is generated such that corners of the plurality of virtual waypoints are smoothed, however,]
Smolyanskiy discloses vehicle trajectory determination to stabilize vehicle-captured video where the spline-based flight path is generated such that corners of the plurality of virtual waypoints are smoothed (see at least Fig. 4, Fig. 5, and Col. 14 lines 5-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Smolyanskiy with the system disclosed by Bauer so that the trajectory between coarse waypoints is constrained to be a smooth continuation of the trajectory between coarse waypoints (Smolyanskiy, Col. 14 lines 5-28).


Claims 1-2 and 7 rejected under 35 U.S.C. 103 as being unpatentable over US 6,813,559 B1 (“Bodin”) in view of US 2018/0002010 A1 (“Bauer”) in further view of US 10,602,098 B2 (“Smolyanskiy”).

Regarding claim 1, Bodin discloses receiving user input associated with a predetermined drone path; correlating the received user input with stored global positioning satellite (GPS) data to generate a plurality of virtual waypoints along the predetermined drone path; processing the plurality of virtual waypoints to generate a spline-based flight path; storing the spline-based flight path; and transmitting the spline-based flight path to the aerial vehicle (see Col. 3 lines 3-14 receiving user selections of a multiplicity of GUI map pixels representing waypoints, each pixel having a location on the GUI; mapping each pixel location to Earth coordinates of a waypoint; assigning one or more UAV instructions to each waypoint; transmitting the coordinates of the waypoints and the UAV instructions to the UAV; storing the coordinates of the waypoints and the UAV instructions in computer memory on the UAV; piloting the UAV to each waypoint in accordance with one or more navigation algorithms; and operating the UAV at each waypoint in accordance with the UAV instructions for each waypoint).
	Bodin is not explicit on receiving user input associated with a predetermined drone path and a camera path, wherein the camera path includes information associated with a camera angle or a gimbal tilt, however,
	Bauer discloses unmanned aerial vehicle inspection systems that receive user input associated with a predetermined drone path and a camera path, wherein the camera path includes information associated with a camera angle or a gimbal tilt (see [0033] one or more of the sensors may be mounted on gimbals. Optionally, the UAV 10, or gimbals that control attitudes of the sensors and cameras, can angle upwards as the UAV 10 ascends (e.g., a 15 degree, 30 degree, 45 degree, angle upwards) to obtain oblique imagery of the structure 20. By gathering real-world information 16 of the structure 20 at an angle pointed upwards, the UAV 10 can capture details, which would otherwise be hidden. Additionally, some materials on the structure 20 can provide useful information if light interacts with the materials at particular angles); and 
	processing the plurality of virtual waypoints to generate a spline-based flight path and the camera path; storing the spline-based flight path and the camera path; and transmitting the spline-based flight path and the camera path to the aerial vehicle (see [0054] The interface may present proposed safe locations (604A-604H) for the vertical columns of flight by the UAV. The interface may display an inspection perimeter, for example a circular ring 608, or other shape around the structure 602 presented in the image. The vertical inspection perimeter 608 may be adjusted to increase, or decrease the radius or distance of the inspection perimeter around the structure 602. Additionally, vertical inspection locations (604A-604H) may be displayed about the inspection perimeter. A vertical inspection location can be represented with by a waypoint having a geospatial position, for example, with latitude/longitude coordinates, and optionally an altitude for the waypoint. For each vertical inspection location, the UAV will perform a vertical inspection at the waypoint).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bauer with the system disclosed by Bodin in order to capture details, which would otherwise be hidden (Bauer, [0033]).
Bodin in view of Bauer is not explicit on the spline-based flight path is generated such that corners of the plurality of virtual waypoints are smoothed, however,]
Smolyanskiy discloses vehicle trajectory determination to stabilize vehicle-captured video where the spline-based flight path is generated such that corners of the plurality of virtual waypoints are smoothed (see at least Fig. 4, Fig. 5, and Col. 14 lines 5-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Smolyanskiy with the system disclosed by 

Regarding claim 2, Bodin further discloses the received user input is a touch-based user input associated with a drawing on a map (see Col. 6 lines 1-6  Each remote control device also supports at least one user input device through which a user may enter the user's selection of a pixel. Examples of user input devices in the system of FIG. 1 include telephone keypad (122), workstation keyboard (114), workstation joystick (112), laptop keyboard (116) and PDA touch screen; where the pixel correlates to pixels on a map).

Regarding claim 7, Bodin further discloses the stored GPS data is obtained from a publicly available GPS data source (see The system of FIG. 1 includes UAV (100) which includes a GPS (Global Positioning System) receiver (not shown) that receives a steady stream of GPS data from satellites (190, 192). For convenience of explanation, only two GPS satellites are shown in FIG. 1, although the GPS satellite network in fact includes 24 GPS satellites; because there is no mention of the network being private it is therefore inherent that the network is public).



Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,813,559 B1 (“Bodin”) in view of US 2018/0002010 A1 (“Bauer”) and US 10,602,098 B2 (“Smolyanskiy”) in further view of US 2018/0357909 A1 (“Eyhorn”).

Regarding claim 3, Bodin in view of Bauer and Smolyanskiy is not explicit on the user input includes information associated with a spline-based camera path, however,
	Eyhorn discloses methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for sending a flight plan for execution by a drone where the user input includes information associated with a spline-based camera path (see [0104] the platform sends control signals to the drone to execute the flight plan. In either case, the platform receives drone flight data while the drone executes the flight plan. The drone flight data can include, for example, battery status, speed, altitude, location data (e.g., GPS data), sensor data (e.g., data obtained by the drone's sensor package such as camera images).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Eyhorn with the system disclosed by Bodin in view of Bauer and Smolyanskiy in order to ensure that proper camera images (e.g., images in accordance with the drone's task) are obtained (Eyhorn, [0134]).

Regarding claim 9, Bodin in view of Bauer and Smolyanskiy is not explicit on receiving an updated flight path from the aerial vehicle, however,
	Eyhorn discloses receiving an updated flight path from the aerial vehicle (see [0134] calculate compensating waypoints to ensure that proper camera images (e.g., images in accordance with the drone's task) are obtained and send the updated flight plan to the drone. In some examples, a compensating waypoint can include a waypoint that is added to or modified within a flight plane to compensate based on in-flight feedback).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Eyhorn with the system disclosed by Bodin in view of Bauer and Smolyanskiy so that a new waypoint can be added or an existing waypoint can be 

Regarding claim 10, Bodin in view of Bauer and Smolyanskiy is not explicit on the updated flight path is based on real-time visual data, however,
Eyhorn discloses the updated flight path is based on real-time visual data (see [0134] if the wind is stronger than expected, and is such that the attitude of the drone is steeper than expected, the drone's camera might not be capturing an image of the complete geographical area expected to be captured. Consequently, a new waypoint can be added or an existing waypoint can be modified to provide a compensating waypoint that enables the drone's camera to be in a position to capture the image of the complete geographical area as expected).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Eyhorn with the system disclosed by Bodin in view of Bauer and Smolyanskiy in order to ensure that proper camera images (e.g., images in accordance with the drone's task) are obtained (Eyhorn, [0134]).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,813,559 B1 (“Bodin”) in view of US 2018/0002010 A1 (“Bauer”) and US 10,602,098 B2 (“Smolyanskiy”) in further view of US 2014/0166816 A1 (“Levien”).

Regarding claim 4, Bodin in view of Bauer and Smolyanskiy is not explicit on each of the plurality of virtual waypoints includes a GPS position, however,
(see [0097] at least one position 760 (e.g., at least one location above or on the earth; one or more geographical coordinates; one or more satellite positioning service (SPS) coordinates, such as GPS, GLONASS, or Galileo coordinates, that are at least partially determined using at least one satellite; one or more map coordinates; at least one reference to at least one determinable position, such as a landmark, a waypoint, or an address).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Levien with the system disclosed by Bodin in view of Bauer and Smolyanskiy in order to broadcast at least one position of the UFV (e.g., a UAV may transmit current GPS coordinates or future expected GPS coordinates as a warning to other UAVs or an invitation to negotiate respective flight paths between or among the UAV and one or more of the other UAVs as part of a hazard handling routine if UAV flight control is entrusted to one or more onboard modules) (Levien, [0097]).

Regarding claim 5, Bodin in view of Bauer and Smolyanskiy is not explicit on each GPS position includes latitude data, longitude data, elevation data, altitude data, and map metadata, however,
	Levien discloses each GPS position includes latitude data, longitude data, elevation data, altitude data, and map metadata (see [0097] at least one position 760 (e.g., at least one location above or on the earth; one or more geographical coordinates; one or more satellite positioning service (SPS) coordinates, such as GPS, GLONASS, or Galileo coordinates, that are at least partially determined using at least one satellite; one or more map coordinates; at least one reference to at least one determinable position, such as a landmark, a waypoint, or an address; one or more cardinal directions in degrees/minutes/seconds; at least one longitude or latitude; or a combination thereof; etc.).
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,813,559 B1 (“Bodin”) in view of US 2018/0002010 A1 (“Bauer”), US 10,602,098 B2 (“Smolyanskiy”) and  US 2014/0166816 A1 (“Levien”) in further view of US 2018/0293898 A1 (“Redmann”).

Regarding claim 6, Bodin in view of Bauer, Smolyanskiy and Levien is not explicit on the map metadata includes information associated with a road, a waterway, a building, or other geographic element, however,
	Redmann discloses allocation of space for access by unmanned aerial vehicles (UAVs), especially allocation of air space for unmanned aerial vehicles where the map metadata includes information associated with a road, a waterway, a building, or other geographic element (see [0155] A marker entry 1440 typically includes a machine-readable indicia on the physical landing pad to aid in automatic selection and navigation, particularly if a plurality of pads exists at a location. The pad segment entry also indicates the pad height (in meters) above the general ground level, in this case, on the roof, atop a 3-story building).
.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,813,559 B1 (“Bodin”) in view of US 2018/0002010 A1 (“Bauer”) and US 10,602,098 B2 (“Smolyanskiy”) in further view of US 2006/0022833 A1 (“Ferguson”).

Regarding claim 8, Bodin in view of Bauer and Smolyanskiy is not explicit on the spline-based path is generated using a Catmull-Rom spline, however,
	Ferguson discloses a human movement measurement system where the spline-based path is generated using a Catmull-Rom spline (see [0023] a means to process and save a movement trajectory using a computationally efficient Catmull-Rom spline algorithm or other similar path optimizing algorithms to create control points along key points of the movement trajectory that define the optimally smoothest path intersecting the control points).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ferguson with the system disclosed by Bodin in view of Bauer and Smolyanskiy in order to define the optimally smoothest path intersecting the control points (Ferguson, [0023]).


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,813,559 B1 (“Bodin”) in view of US 2018/0002010 A1 (“Bauer”) and US 2018/0373269 A1 (“Cantrell”) in further view of US 10,602,098 B2 (“Smolyanskiy”).

Regarding claim 11, Bodin further discloses receiving a flight path associated with a drone path and a camera path flying in accordance with the received flight path (see Col. 3 lines 3-14 receiving user selections of a multiplicity of GUI map pixels representing waypoints, each pixel having a location on the GUI; mapping each pixel location to Earth coordinates of a waypoint; assigning one or more UAV instructions to each waypoint; transmitting the coordinates of the waypoints and the UAV instructions to the UAV; storing the coordinates of the waypoints and the UAV instructions in computer memory on the UAV; piloting the UAV to each waypoint in accordance with one or more navigation algorithms; and operating the UAV at each waypoint in accordance with the UAV instructions for each waypoint).
monitoring a visual landmark (see Col. 10 lies 39-48 That macro sub element also contains several instructions for tasks to be performed when the UAV arrives at the waypoint coordinates, including orbiting around the waypoint coordinates, turning on an on-board video camera, continuing to orbit for thirty minutes with the camera on, turning off the video camera, and continuing to a next waypoint). 
Bodin is not explicit on receiving user input associated with a predetermined drone path and a camera path, wherein the camera path includes information associated with a camera angle or a gimbal tilt, however,
	Bauer discloses unmanned aerial vehicle inspection systems that receive user input associated with a predetermined drone path and a camera path, wherein the camera path includes information associated with a camera angle or a gimbal tilt (see [0033] one or more of the sensors may be mounted on gimbals. Optionally, the UAV 10, or gimbals that control attitudes of the sensors and cameras, can angle upwards as the UAV 10 ascends (e.g., a 15 degree, 30 degree, 45 degree, angle upwards) to obtain oblique imagery of the structure 20. By gathering real-world information 16 of the structure 20 at an angle pointed upwards, the UAV 10 can capture details, which would otherwise be hidden. Additionally, some materials on the structure 20 can provide useful information if light interacts with the materials at particular angles); and 
	processing the plurality of virtual waypoints to generate a spline-based flight path and the camera path; storing the spline-based flight path and the camera path; and transmitting the spline-based flight path and the camera path to the aerial vehicle (see [0054] The interface may present proposed safe locations (604A-604H) for the vertical columns of flight by the UAV. The interface may display an inspection perimeter, for example a circular ring 608, or other shape around the structure 602 presented in the image. The vertical inspection perimeter 608 may be adjusted to increase, or decrease the radius or distance of the inspection perimeter around the structure 602. Additionally, vertical inspection locations (604A-604H) may be displayed about the inspection perimeter. A vertical inspection location can be represented with by a waypoint having a geospatial position, for example, with latitude/longitude coordinates, and optionally an altitude for the waypoint. For each vertical inspection location, the UAV will perform a vertical inspection at the waypoint).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bauer with the system disclosed by Bodin in order to capture details, which would otherwise be hidden (Bauer, [0033]).
Bodin in view of Bauer is not explicit on determining whether the visual landmark matches the landmark stored in the GPS data, however,
Cantrell discloses UAVs delivering merchandise to customers that correlates the visual landmark to a landmark in stored global positioning satellite (GPS) data; determining whether the visual landmark matches the landmark stored in the GPS data (see Abstract a UAV having a motorized flight system, a storage area, a transceiver, an imaging, and a GPS tracking device; a memory device for storing position coordinates of the UAV; a flight simulator database including storing geographic and landscape features along the UAV's flight path; and a control circuit configured to: navigate the UAV using GPS, store position coordinates, capture image sequences of the geographic and landscape features, and if the GPS fails to provide accurate position information, communicate with the flight simulator database, calculate a predicted position for the UAV, compare the image sequences with images from the flight simulator database, and determine the actual position of the UAV if individual images in the image sequences match images from the flight simulator database); and 
on a condition that the visual landmark does not match the landmark stored in the GPS data, updating the flight path based on the visual landmark (see Abstract as well as [0013] compare the image sequences from the imaging sensor with geographic and landscape features from the flight simulator database not to exceed a predetermined maximum length of time; and if no match is determined, navigate the UAV back along the flight path to the starting location).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Cantrell with the system disclosed by Bodin in view of Bauer in order to develop redundant navigational mechanisms for UAVs that can be used when the GPS primary navigational tool is not available or not operational (Cantrell, [0004]).
Bodin in view of Bauer and Cantrell is not explicit on the spline-based flight path is generated such that corners of the plurality of virtual waypoints are smoothed, however,]
Smolyanskiy discloses vehicle trajectory determination to stabilize vehicle-captured video where the spline-based flight path is generated such that corners of the plurality of virtual waypoints are smoothed (see at least Fig. 4, Fig. 5, and Col. 14 lines 5-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Smolyanskiy with the system disclosed by Bodin in view of Bauer and Cantrell so that the trajectory between coarse waypoints is constrained to be a smooth continuation of the trajectory between coarse waypoints (Smolyanskiy, Col. 14 lines 5-28).

Regarding claim 12, Bodin in view of Bauer is not explicit on the correlating is based on a comparison of the GPS information of the landmark in the stored GPS data with the current GPS position of the UAV relative to the visual landmark, however,
Cantrell discloses the correlating is based on a comparison of the GPS information of the landmark in the stored GPS data with the current GPS position of the UAV relative to the visual landmark (see Abstract a UAV having a motorized flight system, a storage area, a transceiver, an imaging, and a GPS tracking device; a memory device for storing position coordinates of the UAV; a flight simulator database including storing geographic and landscape features along the UAV's flight path; and a control circuit configured to: navigate the UAV using GPS, store position coordinates, capture image sequences of the geographic and landscape features, and if the GPS fails to provide accurate position information, communicate with the flight simulator database, calculate a predicted position for the UAV, compare the image sequences with images from the flight simulator database, and determine the actual position of the UAV if individual images in the image sequences match images from the flight simulator database).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Eyhorn with the system disclosed by Bodin in view of Bauer in order to develop redundant navigational mechanisms for UAVs that can be used when the GPS primary navigational tool is not available or not operational (Cantrell, [0004]).

Regarding claim 13, Bodin is not explicit on adjusting an angle of a movement mechanism on the aerial vehicle, however,
	Bauer discloses unmanned aerial vehicle inspection systems that adjusts an angle of a movement mechanism on the aerial vehicle (see [0033] one or more of the sensors may be mounted on gimbals. Optionally, the UAV 10, or gimbals that control attitudes of the sensors and cameras, can angle upwards as the UAV 10 ascends (e.g., a 15 degree, 30 degree, 45 degree, angle upwards) to obtain oblique imagery of the structure 20).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bauer with the system disclosed by Bodin in order to capture details, which would otherwise be hidden (Bauer, [0033]).

Regarding claim 14, Bodin is not explicit on the angle is based on a distance between the drone path and the camera path, however,
	Bauer discloses the angle is based on a distance between the drone path and the camera path vehicle (see [0033] one or more of the sensors may be mounted on gimbals. Optionally, the UAV 10, or gimbals that control attitudes of the sensors and cameras, can angle upwards as the UAV 10 ascends (e.g., a 15 degree, 30 degree, 45 degree, angle upwards) to obtain oblique imagery of the structure 20).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bauer with the system disclosed by Bodin in order to capture details, which would otherwise be hidden (Bauer, [0033]).

Regarding claim 15, Bodin is not explicit on the angle decreases relative to a horizon as the distance between the drone path and the camera path increases, however,
	Bauer discloses the angle decreases relative to a horizon as the distance between the drone path and the camera path increases (see [0076] One or more cameras may be pointed at a particular angle above the horizontal at the center of the structure, and ascend along the vertical direction while maintaining, using the gimbals, the one or more cameras pointed at a particular angle above the horizontal at the center of the structure, with the particular angle is between 30 and 60 degrees).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bauer with the system disclosed by Bodin in order to capture details, which would otherwise be hidden (Bauer, [0033]).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over (“Bauer”) in view of US 10,602,098 B2 (“Smolyanskiy”) in further view of US 2018/0357909 A1 (“Eyhorn”).

Regarding claim 19, Bauer in view of Smolyanskiy is not explicit on receiving an updated flight path from the aerial vehicle, however,
	Eyhorn discloses receiving an updated flight path from the aerial vehicle (see [0134] calculate compensating waypoints to ensure that proper camera images (e.g., images in accordance with the drone's task) are obtained and send the updated flight plan to the drone. In some examples, a compensating waypoint can include a waypoint that is added to or modified within a flight plane to compensate based on in-flight feedback).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Eyhorn with the system disclosed by Bauer in view of Smolyanskiy so that a new waypoint can be added or an existing waypoint can be modified to provide a compensating waypoint that enables the drone's camera to be in a position to capture the image of the complete geographical area as expected (Eyhorn, [0134]).

Regarding claim 20, Bauer in view of Smolyanskiy is not explicit on the updated flight path is based on real-time visual data, however,
Eyhorn discloses the updated flight path is based on real-time visual data (see [0134] if the wind is stronger than expected, and is such that the attitude of the drone is steeper than expected, the drone's camera might not be capturing an image of the complete geographical area expected to be captured. Consequently, a new waypoint can be added or an existing waypoint can be modified to provide a compensating waypoint that enables the drone's camera to be in a position to capture the image of the complete geographical area as expected).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665